Title: Julius Oliver to Thomas Jefferson, 27 September 1819
From: Oliver, Julius
To: Jefferson, Thomas


					
						Sir
						
							Marseilles
							27. Septemb. 1819.
						
					
					You have, no doubt by this time, received Mrs Samatan’s respects to you of the 10th Ulto informing you the irreparable loss we have made by the Death of Mr S. Cathalan. Since his marriage, I was as everybody that was attached to him obliged to leave his house, he repented it but too late, he asked to see all his acquaintances which was not granted by his Wife, & it was but an hour previous to his Death that his Daughter forced her way to him.—   I have taken the liberty to mention you these circumstances knowing the interest you bore for him, & by the inclosed letters you can easily see that I have made a great loss.—I had the honor to be chancellor of the consulate during ten years to the satisfaction of all the Americans who came in Marseilles during that period, & I would have continued till now had not that unfortunate marriage taken place.
					We have been honored with your esteemed favour of 26th may last received on the 3d inst & have taken note of its contents, the inclosure for Mr Sasserno has been duly forwarded to him.—till now we have not received the wine you asked of him—I have Seen Mr Bergasse, & will do our utmost to fulfill your orders, he has some old vin cuit, which will answer you in lieu of Muscat Wine—   The present goes per the Brig Intelligence J. Boddily Master which could not take any thing on freight,—We have in Port the Brig Lady Monroe of Baltimore,  Captn Pullen has promised me to take charge of your commissions if he returns which is very probable—
					Mr J. Vaughan of Philadelphia’s remittance of F1312.50.c has been accepted, & will no doubt be punctualy paid.
					You may rely, Sir, that any thing that I may do for you will be a true pleasure for me, Mrs Samatan presents you her best compliments, & Joins me in the hopes that the divine providence will preserve you many years in perfect Health.
					
						In mean time, I am Sir with great Respects
						Your most obt Servt
					
				